 

Exhibit 10.1

 



EnerJex Resources, Inc.

4040 Broadway, Suite 508

San Antonio, Texas 78209

(210) 451-5545

 

March 30, 2017

 

By Email

 

PWCM Investment Company IC LLC

614 Davis Street

Evanston, IL 60201

 

Re:       First Amendment to Letter Agreement

 

Gentlemen:


We are writing this letter (the “Amendment”) to confirm certain amendments to
the terms of that certain letter agreement dated February 10, 2017, “Re:
Satisfaction of Secured Indebtedness; Confirmation of Terms” (the “Letter
Agreement”) by and among the “Borrower” and the “Successor Lender” named
therein. All capitalized terms that appear in this Amendment and are not defined
herein shall have the respective meanings ascribed thereto in the Letter
Agreement.

 

1.       Amendment of Letter Agreement.

 

1.1       Amendment of Section 1.3. Section 1.3 of the Letter Agreement is
hereby amended and restated in its entirety to read as follows:

 

“1.3 Secured Note.  Borrower shall execute in favor of Successor Lender a
secured promissory note (the “Restated Secured Note”) in the original principal
amount of $4,500,000.

 

(a)       The Restated Secured Note shall (i) be secured by a first-priority
lien in the Company’s oil and gas producing assets situated in the State of
Kansas as described in the Loan Documents, (ii) evidence accrued interest on the
$4,500,000 principal balance at a rate of 16% per annum, (iii) bear interest
from and after May 1, 2017, at a rate of sixteen percent (16.0%) per annum, (iv)
be prepayable in full at a discount at any time during the term of the Restated
Secured Note upon Borrower’s paying $3,300,000 to Successor Lender, and (v)
mature and be due and payable in full on November 1, 2017, provided that (A)
Borrower shall have two options to extend the maturity date of the Restated
Secured Note for a period of up to 90 days each by delivering to Successor
Lender prior to the then-scheduled maturity date both a written notice of
extension and payment of an extension fee in the amount of $100,000, (B) each
such extension fee shall be applied against the $3,300,000 discounted payoff
amount, (C) the $3,300,000 payoff amount shall be further reduced in accordance
with Section 1.3(b), below, and (D) for the avoidance of doubt, if Borrower pays
to Lender $3,300,000 (less previously paid extension fees, if any) prior to the
final maturity date of the Restated Secured Note (as extended by Borrower), then
Successor Lender thereupon shall (x) forgive the remaining principal of the
Restated Secured Note, all accrued and unpaid interest, and other costs and fees
accrued under the Restated Secured Note, and (y) release Borrower’s Kansas
assets from the lien securing the Restated Secured Note.

 



 

 

 

(b)       The terms of the Restated Secured Note shall require Borrower to pay
to Successor Lender all net revenues of Borrower from the operation of its
Kansas oil and gas asset, which net revenues shall reduce the $3,300,000 payment
required to discharge the Restated Secured Note. For purposes of the foregoing,
the term “net revenues” shall mean the gross revenues, reduced by royalties,
lease operating expenses, taxes, capital expenditures (other than drilling
costs), and other operating expenses.

 

(c)       Successor Lender and Borrower shall execute a Deposit Account Control
Agreement covering each bank account of Borrower into which the net revenues
from Borrower’s Kansas assets shall be deposited in order to perfect a lien in
the amount of such net revenues.

 

(d)       The Restated Note shall be a nonrecourse obligation of Borrower, and
upon any default by Borrower thereunder, Successor Lender shall look solely to
its lien in and shall exercise its remedies solely with respect to the Company’s
oil and gas assets that are situated in Kansas and pledged, and the net revenues
therefrom, as security for such Restated Note.

 

1.2       Amendment of Section 5.1(e). Section 5.1(e) of the Letter Agreement is
hereby deleted in entirety.

 

1.3       Amendment of Section 3.6. The reference to March 31, 2017 shall be
April 30, 2017.

 

1.4       Amendment of Sections 3.8, 6, and 8.1(e): Closing Date. The parties
hereby agree that the Closing Date shall be May 1, 2017. In furtherance thereof,
the references to “April 30, 2017,” in Sections 3.8, 6 and 8.1(e) are hereby
amended to be references to “May 1, 2017.”

 

1.5       Amendment of Section 6.1.

 

(a)       Section 6.1(b) of the Letter Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(b)       Deliver to Successor Lender the Restated Secured Note in the
principal amount of $4,500,000”

 

(b)       Section 6.1 of the Letter Agreement is hereby amended by adding at the
end thereof the following new Sections 6.1(d), 6.1(e), and 6.1(f) to read as
follows:

 

“(d)       Make, execute and deliver Deposit Account Control Agreements in
furtherance of Section 1.3(c), above.

 

(e)       Make, execute and deliver the Restated Secured Note.

 

(f)       Make, execute and deliver a written amendment to the ASEN Service
Agreement, by which the Borrower shall forgive any requirement that ASEN pay the
invoice for services delivered by Borrower thereunder in the month of April
2017.”

 

(c)       Section 6.2 of the Letter Agreement is hereby amended and restated in
its entirety to read as follows:

 



Page 1

 

 

"6.2 Successor Lender Deliveries. Successor Lender shall:

 

(a)       Make, execute and deliver in recordable form such amendments,
reconveyances, releases, and other documents and instruments as may be necessary
to release from the lien securing the Secured Loan and the Restated Note (i) all
bank accounts of the Borrower, other than the Borrower’s bank accounts into
which net revenues from such Kansas assets shall be deposited, and (ii) all
assets first acquired by Borrower after March 29, 2017.

 

(b)       Make, execute and deliver an instrument in commercially reasonable
form to memorialize the reduction in the principal balance of the Secured Loan
to be equal to the original principal amount of the Restated Secured Note.

 

(c)       Execute a written acceptance of the Restated Secured Note, agreeing to
the terms thereof as described in Section 1.3, above.

 

(d)       Make, execute and deliver such other commercially reasonable documents
and instruments, and take such other commercially reasonable actions, as may be
necessary or convenient for effectuating the Transactions in accordance with
this Letter Agreement.”

 

2.       Conveyance of Kansas Assets to SPE Subsidiary.

 

2.1       Prior to or concurrently with the Closing on or before May 1, 2017,
Borrower will form (or merge all existing subsidiary entities that own
Borrower's Kansas assets with and into) a wholly-owned, single-purpose,
bankruptcy-remote, Delaware limited liability company (the "SPE Sub"), (a) of
which the Company is the sole member and whose sole purpose is to own and
operate the Kansas Assets, and (b) which (i) will be managed by the Company, and
(ii) will engage an independent manager approved by Successor Lender, whose vote
is required as a condition of such SPE Sub filing a bankruptcy petition under
the United States Bankruptcy Code.

 

2.2       At the Closing on or before May 1, 2017, the SPE Sub will (a)
guarantee the obligations of Borrower under Restated Secured Note, and (b)
secure that guaranty by a mortgage encumbering the Kansas oil and gas producing
assets.

 

3.       Consideration for Amendment. The parties acknowledge and agree that
Borrower’s waiver of the fees accruing under the ASEN Service Agreement pursuant
to Section 6.1(f) of the Letter Agreement (as added thereto pursuant to Section
1.4(b), above) is the consideration for Successor Lender’s agreement to execute
this Amendment and discharge the obligations of Successor Lender hereunder.

 

4.       Miscellaneous. Except as expressly modified by Sections 1, 2, and 3,
above, all of the terms and conditions of the Letter Agreement are hereby
ratified and confirmed and remain in full force and effect. This Amendment may
be executed in counterparts, each of which shall be deemed an original and all
of which, taken together, shall constitute one and the same instrument, binding
on each signatory thereto. A copy of this Amendment that is executed by a party
and transmitted by that party to the other party by facsimile or as an
attachment (e.g., in ".tif" or ".pdf" format) to an email shall be binding upon
the signatory to the same extent as a copy hereof containing that party's
original signature.

 

Page 2

 

 



Sincerely,                   

EnerJex Resources, Inc.,

a Nevada corporation

 

EnerJex Kansas, Inc. (f/k/a Midwest Energy, Inc.),

a Nevada corporation 

            By     By     Name: Louis G. Schott     Name: Louis G. Schott  
Title: Interim Chief Executive Officer     Title: Interim Chief Executive
Officer          

Working Interest, LLC,

a Texas limited liability company 

 

Black Sable Energy, LLC,

a Texas limited liability company 

            By     By     Name: Louis G. Schott     Name: Louis G. Schott  
Title: Interim Chief Executive Officer     Title: Interim Chief Executive
Officer          

Black Raven Energy, Inc.,

a Nevada corporation 

 

Adena, LLC,

a Colorado limited liability company 

            By     By     Name: Louis G. Schott     Name: Louis G. Schott  
Title: Interim Chief Executive Officer     Title: Interim Chief Executive
Officer

 

Acceptance

 

The undersigned agrees to and accepts the foregoing terms and conditions of this
Amendment, and agrees to be legally bound by the numbered paragraphs therein.

 



RES Investment Group, LLC,
a North Carolina limited liability company   

PWCM Investment Company IC LLC,

a Delaware limited liability company 

            By     By     Name: Robert E. Stephenson, Jr.     Name: David M.
Zirin   Title: Managing Member     Title: Manager            

Round Rock Development Partners, LP,

a Delaware limited partnership 

 

Cibolo Holdings, LLC

 a Texas limited liability company 

                  By Cibolo Creek Partners, LLC, a Delaware         limited
liability company, its general partner   By:             Name: Phillip R. Hall  
        Title: Manager   By             Name: B.J. Parrish           Title: Vice
President      



 



Page 3

